DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (United States Patent 7,789,706).
With respect to Claim 1: 
Chen discloses a connector housing (FIG. 1, 50), comprising: 
an accommodation space (FIG. 1, see notation) defined by four walls (FIG. 3, see notation) and formed with an insertion port (Column 4, lines 50, front opening) (FIG. 
a first positioning groove (FIG. 1, see notation) disposed in an edge (FIG. 1, see notation) of the first wall (FIG. 1, 57) proximate to the insertion port (FIG. 1, see notation); 
and a first positioning tooth (FIG. 1, see notation) disposed on an edge (FIG. 1, see notation) of the second wall (FIG. 1, see notation), the first positioning tooth (FIG. 1, see notation) extending in the first plane (FIG. 1, see notation) by vertically bending (FIG. 1, see notation) and engaging within the first positioning groove (FIG. 1, see notation), the first positioning tooth (FIG. 1, see notation) and the first positioning groove (FIG. 1, see notation) have a first locking feature (FIG. 1, see notation) preventing the first positioning tooth (FIG. 1, see notation) from being disengaged from the first positioning groove (FIG. 1, see notation) in a direction perpendicular to the second plane (FIG. 1, see notation).
[AltContent: arrow][AltContent: textbox (bending)][AltContent: arrow][AltContent: textbox (locking features)][AltContent: arrow][AltContent: textbox (1st positioning tooth)][AltContent: textbox (1st positioning groove)][AltContent: arrow][AltContent: textbox (2nd wall)][AltContent: arrow][AltContent: textbox (4th wall)][AltContent: arrow][AltContent: textbox (accommodation space)][AltContent: arrow][AltContent: textbox (corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd wall)][AltContent: textbox (2nd plane)][AltContent: textbox (1st plane)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Insertion port)]
    PNG
    media_image1.png
    369
    491
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (United States Patent Application Publication 2019/0173232) in view of Herb et al. (United States Patent 4,673,321).
With respect to Claim 1: 
Lu discloses a connector housing (FIG. 2, 15), comprising: 
an accommodation space (FIG. 2, 150) defined by four walls and formed with an insertion port (FIG. 2, see notation), the four walls (FIG. 2; 15A, 15B, 15C, 15D) include a first wall (FIG. 2, 15C, see notation) extending in a first plane (FIG. 2, see notation) and a second wall (FIG. 2, 15B) extending in a second plane (FIG. 2, see notation) perpendicular to the first plane (FIG. 2, see notation), the first wall (FIG. 2, 15C) is connected with the second wall (FIG. 2, 15B) at a corner (FIG. 2, see notation) of the connector housing (FIG. 2, 15); 
a first positioning groove (FIG. 2, see notation) disposed in an edge (FIG. 2, see notation) of the first wall (FIG. 2, 15C) proximate to the insertion port (FIG. 2, see notation); 
and a first positioning tooth (FIG. 2, see notation) disposed on an edge (FIG. 2, see notation) of the second wall (FIG. 2, 15B), the first positioning tooth (FIG. 2, see notation) extending in the first plane (FIG. 2, see notation) by vertically bending (FIG. 2, see notation) and engaging within the first positioning groove (FIG. 2, see notation).
[AltContent: connector][AltContent: textbox (15B: 2nd wall)][AltContent: connector][AltContent: textbox (bending)][AltContent: textbox (1st positioning tooth)][AltContent: connector][AltContent: connector][AltContent: textbox (edge)][AltContent: connector][AltContent: textbox (corner)][AltContent: textbox (2nd plane)][AltContent: textbox (1st plane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (15C: 1st wall)][AltContent: connector][AltContent: arrow][AltContent: textbox (Insertion port)][AltContent: connector][AltContent: textbox (1st positioning groove)]
    PNG
    media_image2.png
    679
    903
    media_image2.png
    Greyscale

 
Lu does not expressly disclose the first positioning tooth and the first positioning groove have a first locking feature preventing the first positioning tooth from being disengaged from the first positioning groove in a direction perpendicular to the second plane.
However, Herb teaches the first positioning tooth (FIG. 3, 19 see notation) and the first positioning groove (FIG. 3, 21 see notation) have a first locking feature (FIG. 3, see notation) preventing the first positioning tooth (19) from being disengaged from the first positioning groove (21) in a direction perpendicular to the second plane (Column 4, lines 50-68).
[AltContent: textbox (1st wall)][AltContent: arrow][AltContent: textbox (2nd wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd positioning tooth)][AltContent: textbox (2nd positioning groove)][AltContent: textbox (1st protrusion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st positioning groove)][AltContent: arrow][AltContent: textbox (Locking features)][AltContent: arrow][AltContent: textbox (1st positioning tooth)]
    PNG
    media_image3.png
    450
    653
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu with the teachings of Herb and provide the first positioning tooth and the first positioning groove have a first locking feature preventing the first positioning tooth from being disengaged from the first positioning groove in a direction perpendicular to the second plane so as to provide alternating tangs and recesses along two axially extending edges of a butt joint together by interengaging the tangs and recesses and securing the butt joint by preventing any axial extension or movement of the edges without the use of solder or welding operation. (Herb, Column 5, lines 1-6).
With respect to Claim 2: 

With respect to Claim 3: 
Lu in view of Herb discloses the connector housing, wherein the first locking feature (Herb, FIG. 3, see notation) includes a first recess (Herb, FIG. 3, see notation) formed in the other of the first positioning tooth (Herb, FIG. 3, 19) and the first positioning groove (Herb, FIG. 3, 21) and receiving the first protrusion (Herb, FIG. 3, see notation).
With respect to Claim 4: 
Lu in view of Herb discloses the connector housing, wherein the first positioning groove (Herb, FIG. 3, 21) is formed as a wedge-shaped groove (Herb, FIG. 3, 21 see notation) and the first positioning tooth (Herb, FIG. 3, 19 see notation) is formed as a wedge-shaped tooth (Herb, FIG. 3, see notation).
With respect to Claim 5: 
Lu in view of Herb discloses the connector housing, wherein the first positioning groove (Herb, FIG. 3, 21 see notation) is formed as a dovetail groove (Herb, FIG. 3, see notation) and the first positioning tooth (Herb, FIG. 3, 19 see notation) is formed as a dovetail tooth (Herb, FIG. 3, see notation).
6 With respect to Claim 6: 

With respect to Claim 7: 
Lu in view of Herb discloses the connector housing, further comprising a second positioning tooth (Herb, FIG. 3, see notation) disposed on the edge of the first wall (Herb, FIG. 3, see notation).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (United States Patent Application Publication 2019/0173232) in view of Herb et al. (United States Patent 4,673,321) and further in view of Arekar et al. (United States Patent 9,872,419).
With respect to Claim 16: 

Lu in view of Herb does not expressly disclose the connector housing further comprising an electromagnetic shielding elastic sheet mounted on the four walls proximate to the insertion port.
However, Arekar teaches the connector housing (FIG. 3, 22) further comprising an electromagnetic shielding elastic sheet (FIG. 3, see notation) (Column 1, lines 9-12) mounted on the four walls (FIG. 3, see notation) proximate to the insertion port (FIG. 3, see notation).
[AltContent: arrow][AltContent: textbox (Insertion port)][AltContent: arrow][AltContent: textbox (Electromagnetic shielding elastic sheet)][AltContent: textbox (Four walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    391
    586
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Herb with the teachings of Arekar and provide the connector housing further comprising an electromagnetic 

Allowable Subject Matter
Claims 7-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the second positioning tooth extends in the second plane by vertically bending and engaging within the second positioning groove, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
the electromagnetic shielding elastic sheet is riveted on the four walls proximate to the insertion port by a plurality of riveting elements, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER G LEIGH/Examiner, Art Unit 2831